DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the amendment filed on 02/09/2021, in which claims 18, 23, and 37 were amended and claims 21-22 canceled. Therefore claims 18, 20, 23-29, and 31-37 are pending for examination below. 

Allowable Subject Matter
Claims 18, 20, 23-29, and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 18 and 37, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the electrode includes a heat-sensitive material configured to respond to an activation of at least a temperature trigger by at least generating a liquid that vaporizes to form a gas, wherein the gas interrupts the laminated connection between the current collector and the electrode by at least causing the electrode to delaminate from the current collector, wherein the electrode delaminating from the current collector forms a nonconductive gap between the electrode and the current collector by at least separating the electrode from the current collector”. 
Claims 20, 23-29, and 31-36 depend from claim 18 and are allowed for the same reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL R PELTON/Primary Examiner, Art